DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 02 September 2022.  As directed by the amendment: claims 8, 9, 13, 15, 16, and 21 have been amended; claims 10 and 24 have been cancelled; and no claims have been added. Thus, claims 8-9, 11-23, and 25-27 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection made in the previous office action.
Response to Arguments
Applicant's arguments filed 02 September 2022 have been fully considered but they are not persuasive. Applicant argues that Walton in view of Wang fails to teach or make obvious the instant independent claims because the catches of Wang fail to extend toward the distal end and because the catches are not on opposite sides of a perpendicular axis. However, the second locking element of Walton is opening 54 extends toward the distal end, and as a result catch sections that are angled toward the closed distal end of opening 54 are also angled toward the distal end. In addition, the shape of the opening 54 defines two different perpendicular axes because of the two parts of the opening. As such, the modified catch section locations would meet the claim limitations as shown in the annotated figure below:

    PNG
    media_image1.png
    253
    451
    media_image1.png
    Greyscale

As such, the rejections are maintained as seen below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “the second locking mechanism element comprises two catch sections formed along an external perimeter of the second locking mechanism element” is indefinite because earlier in the claim the first locking mechanism element is claimed to “engages two catch sections formed along an external perimeter of the second locking mechanism element.” As such, it is unclear if this second recitation of “two catch sections formed along an external perimeter of the second locking mechanism element” is intended to be two additional catch sections or if the second recitation is intended to refer to the two catch sections introduced earlier in the claim. For examination purposes, the second recitation of “two catch sections” will be interpreted as being “the two catch sections” originally introduced earlier in the claim. Claims 22-27 are rejected for incorporating the above limitations due to their respective dependencies on claim 21.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9, 11-13, 15-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al (US 2008/0281266) in view of Wang (US 2004/0176730).
Regarding claim 8, Walton discloses:
A syringe (11; Fig. 1), comprising: a barrel (12) comprising a distal end (end near pin 39), a proximate end (end near the needle 14), and a second locking mechanism element (54; Fig. 13a; ¶0069 – the placement of groove 46 is at the distal end of the barrel 12 as seen in Fig. 9) at the distal end; a projecting member (14) configured for attachment to the proximate end of the barrel (12); and a plunger (13) comprising a first locking mechanism element (42; Fig. 13b) configured to engage with the second locking mechanism element (54) to secure the plunger (13) from moving in the barrel (12) (¶0063 – the locking bush, denoted as element 41 in Fig. 9, is the same conceptually across the different embodiments. After use of the device, the proximal end of the plunger 13 is locked to the distal end of the barrel 12 to retain needle 14 within the barrel 12 before the plunger 13 is broken at break point 27).
Walton discloses all of the elements of the claim but is silent regarding “the second locking mechanism element comprises two catch sections formed along an external perimeter of the second locking mechanism element, and at opposite ends along a perpendicular axis of the second locking mechanism, and wherein each of the two catch sections open in a single direction towards the distal end.” However, Wang teaches a slot-and-pin locking mechanism (22, 34; Figs. 3A-C), thus being in the same field of endeavor, with two catches (223) formed on either side of a passage (221) that prevents reverse movement through said passage (221) to securely lock two elements together (¶0024). The catch sections (223) are arranged at opposite ends along a perpendicular axis of the equivalent second locking mechanism (22) as seen in Image 1 below. The two catch sections (223) open in a single direction toward the opening (225) which would be equivalent to the closed end of the opening (54) of Walton, which faces the distal end of Walton. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second locking mechanism in the form of a slot in the barrel of Walton to incorporate the catch sections taught by Wang in order to prevent reverse movement through the passage and securely lock two elements together, as recognized by Wang. 
Image 1. Annotated portion of Fig. 2A of Wang

    PNG
    media_image2.png
    342
    435
    media_image2.png
    Greyscale

Regarding claim 9, Walton in view of Wang discloses:
The syringe (11) according to claim 8, wherein the barrel (12) further comprises: a medial segment (see Image 1 below) between the distal end and the proximate end; and an interior surface (interior surface of barrel 12) extended from the distal end to the proximate end; wherein the first locking mechanism element (42) is attached to a surface of the plunger (13) (Fig. 10), and wherein the barrel (12) defines an opening (Fig. 3 – opening with threads 17) at the proximate end.
Regarding claim 11, Walton in view of Wang discloses:
The syringe (11) according to claim 8, wherein the projecting member (14) further comprises: a cannula base (15); a cannula (14) mounted on the cannula base (15); and a projective cap (21) covering the cannula (14), the cannula base (15), and the projecting member (14).
Regarding claim 12, Walton in view of Wang discloses:
The syringe (11) of claim 8, wherein the plunger (13) comprises a plurality of ridges (the plunger 13 is made of four ridges, where each edge of the plunger and the middle ridge of the plunger are visible in Fig. 10), and wherein the second locking mechanism element (42) is disposed along a surface of at least one of the plurality of ridges (Fig. 13b).
Regarding claim 13, Walton in view of Wang discloses:
The syringe (11) according to claim 8, wherein the plunger (13) is sized to pass through an opening (35; Fig. 3) formed at the distal end of the barrel (12) when pressure is applied to the second end (¶0060 – the plunger 13 including the first locking mechanism 42 can be depressed into the barrel 12 before the two locking elements are engaged).
Regarding claim 15, Walton in view of Wang discloses:
The syringe (11) according to claim 11, wherein the cannula base (15) comprises a cylindrical cavity (¶0051 – stem 23 of plunger 13 is cylindrical and fits into the cannula base 15 which means the cavity of base 15 is similarly cylindrical).
Regarding claim 16, Walton in view of Wang discloses:
The syringe (11) according to claim 11, wherein the cannula (14) comprises a needle tip (tip of needle 14) and a needle base (15).
Regarding claim 17, Walton in view of Wang discloses:
The syringe (11) according to claim 16, wherein the cannula (14) comprises a longitudinal length from the needle base (15) to the needle tip (tip of needle 14), and wherein the longitudinal length from the needle base (15) to the needle tip (tip of needle 14) is less than a longitudinal length of the barrel (12) (¶0063 – the needle 14 is retracted to be “encased in the barrel 12” which means that the length of the needle 14 is less than the length of the barrel 12).
Regarding claim 18, Walton in view of Wang discloses the syringe according to claim 8 but is silent regarding “the second locking mechanism element is a T-shaped slot.” However, Wang teaches a slot-and-pin locking mechanism (22, 34; Figs. 3A-C), thus being in the same field of endeavor, with a T-shaped slot (22) as a second locking mechanism (¶0021 – “T-shaped slot 22”). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second locking mechanism element of Wang to incorporate a T-shaped slot as taught by Wang because such a modification would be the result of a simple substitution of one known element (the T-shaped slot of Wang) for another known element (the slot of Walton) to obtain predictable results (providing a locking mechanism for a mating pin). 
Regarding claim 19, Walton in view of Wang discloses the syringe according to claim 18, wherein the T-shaped slot taught by Wang in the rejection of claim 18 above comprises a length (length between the two ends of slot 224 and 225) in a longitudinal direction parallel to the central axis of the plunger (equivalent to the pin 34), and wherein the length of the T-shaped slot (22) is greater than a longitudinal length of the first locking mechanism element (34) as seen in Fig. 3A of Wang. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second locking mechanism element of Wang to incorporate a T-shaped slot as taught by Wang because such a modification would be the result of a simple substitution of one known element (the T-shaped slot of Wang) for another known element (the slot of Walton) to obtain predictable results (providing a locking mechanism for a mating pin).
Regarding claim 20, Walton in view of Wang discloses the syringe according to claim 18, wherein the T-shaped slot taught by Wang in the rejection of claim 18 above comprises a width (length between the two ends of slot 224 and 225) in a latitudinal direction (perpendicular to long portion of slot 22), and wherein the width is greater than the longitudinal length of the first locking mechanism element (34) as seen in Fig. 3A of Wang. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second locking mechanism element of Wang to incorporate a T-shaped slot as taught by Wang because such a modification would be the result of a simple substitution of one known element (the T-shaped slot of Wang) for another known element (the slot of Walton) to obtain predictable results (providing a locking mechanism for a mating pin).
Regarding claim 21, Walton discloses:
A method of operating a syringe (11; Fig. 1), comprising: attaching a projecting member (14) to a proximate end (end near needle 14) of a barrel (12) (¶0047 – “the needle and hub 14/15 and gland 16 may be replaced or exchanged (or indeed fitted) prior to use of the syringe so to provide flexibility of choice with respect to needle gauge”); passing a plunger (13) through an opening (35; Fig. 3) formed at a distal end (end near opening 35) of the barrel (12) by applying pressure to an end portion of the plunger (13) (¶0060 – the plunger 13 is depressed, including any locking features like pin 39); and engaging a first locking mechanism element (42; Fig. 13b) on the plunger (13) with a second locking mechanism element (54; Fig. 13a) on the barrel (12) by retracting the plunger toward the distal end and away from the proximate end of the barrel (¶0061, 0069 – the plunger 13 is retracted toward the distal end of  the barrel 12 to retract the needle 14), wherein engaging the first locking mechanism element (42) with the second locking mechanism element (54) comprises: rotating the plunger (13) within the barrel (12) until the first locking mechanism element (42) engages with the second locking mechanism element (54) (Fig. 13a; ¶0069 – to engage the innermost part of slot 54, the plunger 13 has to be rotated or “twisted” with respect to the barrel 12); and pulling the end portion of the plunger (13) vertically away from the distal end of the barrel (12) (¶0069).
Walton discloses all of the elements of the claim but is silent regarding “the second locking mechanism element comprises two catch sections formed along an external perimeter of the second locking mechanism element, and at opposite ends along a perpendicular axis of the second locking mechanism, and wherein each of the two catch sections open in a single direction towards the distal end.” However, Wang teaches a slot-and-pin locking mechanism (22, 34; Figs. 3A-C), thus being in the same field of endeavor, with two catches (223) formed on either side of a passage (221) that prevents reverse movement through said passage (221) to securely lock two elements together (¶0024). The catch sections (223) are arranged at opposite ends along a perpendicular axis of the equivalent second locking mechanism (22) as seen in Image 1 above. The two catch sections (223) open in a single direction toward the opening (225) which would be equivalent to the closed end of the opening (54) of Walton, which faces the distal end of Walton. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second locking mechanism in the form of a slot in the barrel of Walton to incorporate the catch sections taught by Wang in order to prevent reverse movement through the passage and securely lock two elements together, as recognized by Wang. 
Regarding claim 22, Walton in view of Wang discloses:
The method of operating the syringe (11) according to claim 21, wherein the projecting member (14) comprises: a cannula base (15); a cannula (14) mounted on the cannula base (15); and a projective cap (21) covering the cannula (14), the cannula base (15), and the projecting member (14).
Regarding claim 25, Walton in view of Wang discloses:
The method of operating the syringe (11) according to claim 22, wherein the cannula base (15) comprises a cylindrical cavity (¶0051 – stem 23 of plunger 13 is cylindrical and fits into the cannula base 15 which means the cavity of base 15 is similarly cylindrical).
Regarding claim 26, Walton in view of Wang discloses:
The method of operating the syringe (11) according to claim 22, wherein the cannula (15) comprises a needle tip (tip of needle 14) and a needle base (15).
Regarding claim 27, Walton in view of Wang discloses:
The method of operating the syringe (11) according to claim 22, wherein the cannula (14) comprises a longitudinal length from the needle base (15) to the needle tip (tip of needle 14), and wherein the longitudinal length from the needle base (15) to the needle tip (tip of needle 14) is less than a longitudinal length of the barrel (12) (¶0063 – the needle 14 is retracted to be “encased in the barrel 12” which means that the length of the needle 14 is less than the length of the barrel 12).
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Wang further in view of Novacek et al (US 5415638).
Regarding claim 14, Walton in view of Wang discloses:
The syringe (11) according to claim 8, wherein the plunger (13) is configured to be pushed from a first position (position just proximate to bush 46) at which the first locking mechanism element (42) is oppositely facing the second locking mechanism element (54), to a second position after delivery of a content of the barrel (12) at which the cannula (14) is retracted into the barrel (12) (¶0061, 0063, 0069 – the plunger 13 is retracted to leave needle 14 “encased in the barrel 12”), then to a third position at which the plunger (13) is rotated about a central axis of the plunger (13) (¶0069 – the plunger 13 is “twisted” to allow lugs 42 to follow the internal groove of slot 54).
Walton discloses all of the elements of the claim but is silent regarding “the cannula is retracted into the barrel at an angle out of alignment with an opening at the proximate end.” However, Novacek teaches a safety syringe (Fig. 3) with a retractable needle (2) and breakable plunger (16), thus being in the same field of endeavor, where retraction of the needle (2) causes the needle to be at an angle out of alignment with the opening (6) at the proximate end (Fig. 4) to prevent the needle from being able to move back through the proximate opening (6). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle retraction of Walton to incorporate the cannula being retracted at an angle out of alignment with an opening at the proximate end as taught by Novacek in order to prevent the needle from being able to move back through the proximate opening.
Regarding claim 23, Walton in view of Wang discloses:
The method of operating the syringe (23) according to claim 22, further comprising pushing the plunger (13) from a first position (position just proximate to bush 46) at which the first locking mechanism element (42) is oppositely facing the second locking mechanism element (54), to a second position after delivery of a content of the barrel (12) at which the cannula (14) is retracted into the barrel (12) (¶0061, 0063, 0069 – the plunger 13 is retracted to leave needle 14 “encased in the barrel 12”), then to a third position at which the plunger (13) is rotated about a central axis of the plunger (13) (¶0069 – the plunger 13 is “twisted” to allow lugs 42 to follow the internal groove of slot 54).
Walton discloses all of the elements of the claim but is silent regarding “the cannula is retracted into the barrel at an angle out of alignment with an opening at the proximate end.” However, Novacek teaches a safety syringe (Fig. 3) with a retractable needle (2) and breakable plunger (16), thus being in the same field of endeavor, where retraction of the needle (2) causes the needle to be at an angle out of alignment with the opening (6) at the proximate end (Fig. 4) to prevent the needle from being able to move back through the proximate opening (6). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle retraction of Walton to incorporate the cannula being retracted at an angle out of alignment with an opening at the proximate end as taught by Novacek in order to prevent the needle from being able to move back through the proximate opening.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783